Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114

1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 9-18-2020 has been entered.

2.        Claims 21, 25 - 31, 35 - 45 are pending.  Claims 21, 31 have been amended.  Claims 1 - 20, 22 - 24, 32 - 34 have been canceled.  Claim 45 is new.    Claims 21, 31 are independent.    This application was filed on 11-8-2017.  

Response to Arguments

3.    Applicant's arguments have been fully considered, however upon further consideration of the prior art and the claimed limitation, they were not persuasive.

A.  Double Patenting Rejection maintained due to lack of filing and approval of a Terminal Disclaimer (TD). 

   ...   fails to teach or suggest a “payment token” that is a “substitute for the payment account number” and that is provided “in place of the payment account number for a first payment transaction.”. 

    The Examiner respectfully disagrees.  Balasubramanian discloses information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token. (see Balasubramanian paragraph [0010], lines 1-18: system processes a transaction between a merchant and a consumer at a point of sale; request includes transaction information such as an order identifier which uniquely identifies the transaction; paragraph [0038], lines 10-14: collect additional payment information from consumer such as an account number which is validated and stored; paragraph [0004], lines 7-13: transaction carried out; directly access funds from an associated deposit account or other bank account; paragraph [0040], lines 9-13: UMP stores token and order identifier in database; UMP knows which token is associated with which transaction thereby UMP makes a mapping between token and order identifier (i.e. payment transaction)). (see Chia paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorizes (account information) the services based on communication with user’s home domain; paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification) 
    (Specification paragraph [0030] discloses that a “token” or “code” or “identifier” is a substitute for an account number)) (Specification paragraph [0024] discloses a value token can be a number and is associated with a particular user)

C.  Applicant argues on page 10 of Remarks:    ...   not domain specific. 

    The Examiner respectfully disagrees.  Chia discloses that an indirectly federated domain can be provided with single-sign-on services for users.  The domains not covered as one of the set of federated domains. (Chia paragraph [0018], lines 9-11: an indirectly federated domain could also provide single-sign-on service to users (via tokens) 

D.  Applicant argues on page 10 of Remarks:    ...   For at least the reasons discussed above, independent claim 21 and any claims dependent thereon are allowable over the cited art. Independent claim 31, and claims dependent thereon, are also allowable at least for similar reasons.

    Independent claim 8 has similar limitations as independent claim 1.  Responses to arguments against independent claim 1 also answer arguments against independent claim 8. Responses to arguments against the independent claims also answer arguments against the associated dependent claims.    

Claim Rejections - 35 USC § 112

4.       The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.       Claims 41, 43 are rejected under 35 U.S.C. under 112d or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
            Appropriate correction is required. 

Double Patenting
6.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.        Initially it should be noted that the present application is a continuation  14/704571, now Patent No. 9,848,052, having the same inventive entity.  The Assignee in both applications is the same.  The entire disclosures of the instant application and the patent are identical. 
           Claims 21 - 40 are rejected under the judicially created doctrine of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1 - 24 of U.S. Patent No. 9,848,052.  Although the conflicting claims are not identical, they are not patentably distinct from each other.
          Claims 21, 31 of the instant application (15/806947) are almost the same as Patent (9,848,052) Claims 1, 13, 16, 21.  Claim 1 of the 9,848,052 Patent as shown in the table below contains every element of Claim 21 of the instant application and as such the difference is not enough to distinguish the two claims.  Claims 21, 31 of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting.   A later patent/application claim is not patentably distinct from an earlier claim, if the later claim is unpatentable over the earlier claim.  

Application 15/806947
Claim 21

Patent (9,848,052)
Claim 1
“sending, by a processor in a token requestor computer, a token request to a token service computer, wherein the token request includes a payment account number and a domain identifier”
“receiving, by a processor in a token service computer, a first token request from a first token requestor computer, wherein the first token request includes a payment account number and a first domain identifier”
“wherein the token service computer identifies a payment token associated with the payment account number, wherein the token service computer generates a token code associated with 
identifying, by the processor in the token service computer, a payment token associated with the payment account number; generating, by the processor in the token service computer, a first token code associated with the payment token; assigning, by the processor in the token service computer, the payment token and the first token code to the first domain identifier, such that the first token code is specific to a first domain associated with the first domain identifier”

“providing, by the processor in the token service computer, the payment token and the first token code to the first token 
requestor computer, wherein the first token requestor subsequently uses the 
payment token in place of the payment account number for a first payment 
transaction, and wherein the first token requestor's subsequent use of the 
payment token is valid if the payment token is accompanied by the first token 
code and used within the first domain”
“providing, by the processor in the token requestor computer, the payment token and the token code in place of the payment account number for a payment transaction, wherein the payment token and the token code are valid for the payment transaction if they are being used within the domain”
“providing, by the processor in the token service computer, the payment token and the first token code to the first token 
requestor computer, wherein the first token requestor subsequently uses the 
payment token in place of the payment account number for a first payment 
transaction, and wherein the first token requestor's subsequent use of the payment token is valid if the payment token is accompanied by the first token 
code and used within the first domain”



Claim Rejections - 35 USC § 103

8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

9.        Claims 21, 25 - 31, 35 - 40, 45 are rejected under 35 U.S.C. 103 as being unpatentable over Chia et al. (US PGPUB No. 20080072301) in view of Balasubramanian et al. (US PGPUB No. 20130211934).    	

Regarding Claims 21, 31, Chia discloses a method and a token requestor computer comprising:
a)  sending, by a processor in a token requestor computer, a first token request to a token service computer, wherein the first token request includes an account number and a first domain identifier, (see Chia paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorize (account information) the services based on communication with user’s home domain; (home domain identified); paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification)    
c)  receiving, by the processor in the token requestor computer, the first token and the first token code from the token service computer; (see Chia paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorize the services based on communication with user’s home domain; (home domain identified); paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification) and
d)  storing, by the processor, in the token requestor computer, the payment token and the first token code; (see Chia paragraph [0073], lines 9-15: authentication 
e)  providing, by the processor in the token requestor computer, the first token and the first token code in place of the account number for a transaction, wherein the first token and the first token code are valid for the transaction if they are being used within the domain. (see Chia paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification)     

Furthermore, Chia discloses the following:
b): wherein the token service computer identifies a payment token associated with the account number, wherein the token service computer generates a first token code associated with the token, wherein the token service computer assigns the first token and the first  token code to the first domain identifier, such that the first token code is specific to a first domain associated with the first domain identifier; (see Chia paragraph [0076], lines 1-22: token issuer provides an initial random number together with the token; random number used to generate a security code used for verification; (Specification paragraph [0024] discloses a value token can be a number and is associated with a particular user); paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorize the services based on communication with user’s home domain; (home domain identified); paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification) 

g)  wherein the token service computer generates a second token code associated with the payment token, wherein the token service computer assigns the second token code to the second domain identifier, such that the second token code is specific to a second domain associated with the second domain identifier; (see Chia paragraph [0076], lines 1-22: random number used to generate a security code (i.e. based on a cryptographic algorithm); security code sent together with user token to network for verification; (Specification paragraph [0024] discloses a value token can be a number and is associated with a particular user))

i)   storing, by the processor in the token requestor computer, the second token code from the token service computer; (see Chia paragraph [0073], lines 9-15: authentication controller forwards token (transaction information) back to terminal; terminal (requestor) stores token (transaction information) for subsequent requests) and  
j)   providing, by the processor in the token requestor computer, the payment token and the second token code in place of the payment account number for a second payment transaction, wherein the payment token and second token code are valid for the second payment transaction if they are being used within the second domain. (see Chia paragraph [0020], lines 1-8: user token available and forwarded to user terminal; with token user can access the particular service in all networks within the set of domains; paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification)

Chia does not specifically disclose information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment 
However, Balasubramanian discloses information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token, wherein the payment token is a substitute for the payment account number. (see Balasubramanian paragraph [0010], lines 1-18: system processes a transaction between a merchant and a consumer at a point of sale; request includes transaction information such as an order identifier which uniquely identifies the transaction; paragraph [0038], lines 10-14: collect additional payment information from consumer such as an account number which is validated and stored; paragraph [0004], lines 7-13: transaction carried out; directly access funds from an associated deposit account or other bank account; paragraph [0040], lines 9-13: UMP stores token and order identifier in database; UMP knows which token is associated with which transaction thereby UMP makes a mapping between token and order identifier (i.e. payment transaction))
    (Specification paragraph [0030] discloses that a “token” or “code” or “identifier” is a substitute for an account number)) (Specification paragraph [0024] discloses a value token can be a number and is associated with a particular user)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chia for information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token as taught by Balasubramanian.  One of 

Furthermore for Claim 31, Chia discloses wherein a) a processor; and b) a non-transitory computer readable medium, the non-transitory computer readable medium comprising code, that when executed by the processor, implements a method comprising performing operations. (see Chia paragraph [0013], lines 1-4: computing environment indicates a computer system comprising a processor (CPU) coupled to a memory for the execution of software (instructions))

Regarding Claims 25, 35, Chia-Balasubramanian discloses the method of claim 21 and the token requestor computer of claim 31, wherein the first payment transaction is within the first domain and the second payment transaction is within the second domain. (see Chia paragraph [0020], lines 1-8: user token available and forwarded to user terminal; with token user can access the particular service in all networks within the set of domains (domain identifier); paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorizes (account information) the services based on communication with user’s home domain; (home domain identified), user able to access multiple services at different domains (first service, first token, first domain; second service, second token, second domain); paragraph [0022], lines 1-9: new service introduced (second service 

Regarding Claims 26, 36, Chia-Balasubramanian discloses the method of claim 21 and the token requestor computer of claim 32, wherein the first domain includes e-commerce payment transactions, wherein the second domain includes in-person payment transactions. (see Chia paragraph [0016], lines 1-11: terminal access any services provided by the domains (i.e. first and second) in the federation using a user token)    
Chia does not specifically disclose groupings of e-commerce interactions and in-person interactions. 
However, Balasubramanian wherein the payment token is valid for the first payment transaction if the first payment transaction is an e-commerce payment transaction, and wherein the payment token is valid for the second payment transaction if the second payment transaction is an in-person payment transaction. (see Balasubramanian paragraph [0070], lines 1-6: processing e-commerce transactions over a communication network; transaction conducted using one of a plurality of alternative payment options; paragraph [0080], lines 6-12: consumer and merchant directly interact with one another; consumer pays using an alternative payment option supported by alternative payment providers; (two options for transactions: e-commerce and in-person))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chia for groupings of e-commerce 
Furthermore, Balasubramanian discloses information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token as stated above.    

Regarding Claims 27, 37, Chia-Balasubramanian discloses the method of claim 21 and the token requestor computer of claim 31, wherein the token requestor computer is a mobile device, wherein the mobile device is associated with a user, wherein the account number is associated with the user, wherein the first domain identifier is associated with the mobile device, and wherein the first domain includes transactions associated with the mobile device. (see Chia paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorize the services (i.e. based on communication with user’s home domain); paragraph [0076], lines 1-22: random number used to generate a security code (i.e. based on a cryptographic algorithm); security code sent together with user token to network for verification; (Specification paragraph [0024] discloses a value token can be a number and is associated with a particular user))  


Regarding Claims 28, 38, Chia-Balasubramanian discloses the method of claim 21 and the token requestor computer of claim 32, wherein the token requestor computer is a mobile device, wherein the mobile device is associated with a user, wherein the account number is associated with the user. (see Chia paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorize the services (i.e. based on communication with user’s home domain); paragraph [0076], lines 1-22: random number used to generate a security code (i.e. based on a cryptographic algorithm); security code sent together with user token to network for verification; (Specification paragraph [0024] discloses a value token can be a number and is associated with a particular user)) 
Chia does not specifically disclose groupings of e-commerce interactions and in-person interactions. 
However, Balasubramanian discloses wherein the first domain includes transactions with a first merchant, wherein the first domain identifier includes a first merchant identifier, wherein the second domain includes payment transactions with a second merchant, and wherein the second domain identifier includes a second merchant identifier. (see Balasubramanian paragraph [0070], lines 1-6: processing e-commerce transactions over a communication network; transaction conducted using one of a 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chia for groupings of e-commerce interactions and in-person interactions as taught by Balasubramanian.  One of ordinary skill in the art would have been motivated to employ the teachings of Balasubramanian for the benefits achieved from the flexibility of a system that provides a unified payment implementation for transacting with a plurality of alternative payment providers including remote e-commerce and in-person payment options.  (see Balasubramanian paragraph [0010], lines 10-13)     
Furthermore, Balasubramanian discloses information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token as stated above.    

Regarding Claims 29, 39, Chia-Balasubramanian discloses the method of claim 21 and the token requestor computer of claim 31. 
Chia does not specifically disclose groupings of e-commerce interactions and in-person interactions. 
However, Balasubramanian discloses wherein the token requestor computer is a merchant computer, wherein the payment account number is associated with a user, 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chia for groupings of e-commerce interactions and in-person interactions as taught by Balasubramanian.  One of ordinary skill in the art would have been motivated to employ the teachings of Balasubramanian for the benefits achieved from the flexibility of a system that provides a unified payment implementation for transacting with a plurality of alternative payment providers including remote e-commerce and in-person payment options.  (see Balasubramanian paragraph [0010], lines 10-13)     
Furthermore, Balasubramanian discloses information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token as stated above.    

Regarding Claim 30, Chia-Balasubramanian discloses the method of claim 21, further comprising:
a)  generating, by the processor in the token requestor computer, an authorization request message for the first payment transaction, the authorization request message including the token, the first token code, and the first domain identifier; (see Chia paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain (i.e. anchor domain) processes the request and authorize the services based on communication with user’s home domain; (home domain identified); user able to access multiple services at different domains (first service, first token, first domain; second service, second token, second domain); paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification) and
b)  sending, by the processor in the token requestor computer, the authorization request message to the token service computer, (see Chia paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification)    
c)  wherein the token service computer determines that the token and the first token code are assigned to the first domain identifier, wherein the token service computer identifies the account number associated with the token, and wherein the token service computer adds the account number to the authorization request message and sends the authorization request message to an authorizing entity computer. (see Chia paragraph [0077], lines 1-5: generated security code (i.e. 
Furthermore, Balasubramanian discloses information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token as stated above.   

Regarding Claim 40, Chia-Balasubramanian discloses the token requestor computer of claim 39. 
Chia does not specifically disclose groupings of e-commerce interactions and in-person interactions. 
However, Balasubramanian discloses wherein the first domain identifier includes a merchant identifier associated with the merchant, and wherein the payment token is valid for the first payment transaction if the payment token is accompanied by the merchant identifier. (see Balasubramanian paragraph [0070], lines 1-6: processing e-commerce transactions over a communication network; transaction conducted using one of a plurality of alternative payment options; paragraph [0080], lines 6-12: consumer and merchant directly interact with one another; consumer pays using an alternative payment option supported by alternative payment providers; (two options for transactions: e-commerce and in-person)); paragraph [0036], lines 9-11: transaction information stored: merchant identifier, merchant name, order identifier, token for 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chia for groupings of e-commerce interactions and in-person interactions as taught by Balasubramanian.  One of ordinary skill in the art would have been motivated to employ the teachings of Balasubramanian for the benefits achieved from the flexibility of a system that provides a unified payment implementation for transacting with a plurality of alternative payment providers including remote e-commerce and in-person payment options.  (see Balasubramanian paragraph [0010], lines 10-13)     
Furthermore, Balasubramanian discloses information associated with a payment type transaction system comprising payment account information, credential information such as a payment account number, and token information such as a payment token as stated above.   

Regarding Claim 45, Chia-Balasubramanian discloses the method of claim 21, further comprising:
a)  storing, by the processor in the token requestor computer, the payment token and the first token code; (see Chia paragraph [0073], lines 9-15: authentication controller forwards token (transaction information) back to terminal; terminal (requestor) stores token (transaction information) for subsequent requests)
b)  retrieving, by the processor in the token requestor computer, the payment token and the first token code for a third payment transaction; (see Chia paragraph [0016], lines 1-11: user terminal requesting an authentication; selected domain 
c)  providing, by the processor in the token requestor computer, the payment token and the first token code in place of the payment account number for the third payment transaction, wherein the payment token and the first token code are valid for the third payment transaction if they are being used within the first domain; (see Chia paragraph [0077], lines 1-5: generated security code (i.e. based on value token) sent together with user token to network nodes for verification)
d)  storing, by the processor in the token requestor computer, the second token code; retrieving, by the processor in the token requestor computer, the payment token and the second token code for a fourth payment transaction; (see Chia paragraph [0073], lines 9-15: authentication controller forwards token (transaction information) back to terminal; terminal (requestor) stores token (transaction information) for subsequent requests) and
e)  providing, by the processor in the token requestor computer, the payment token and the second token code in place of the payment account number for the fourth payment transaction, wherein the payment token and the second token code are valid for the fourth payment transaction if they are being used within the second domain. (see Chia paragraph [0077], lines 1-5: generated security code 

10.        Claims 41 - 44 are rejected under 35 U.S.C. 103 as being unpatentable over Chia in view of Balasubramanian and further in view of Spector et al. (US Patent No. 9,195,984). 

Regarding Claims 41, 42, 43, 44, Chia-Balasubramanian discloses the method of claim 21 and the method of claim 41 and the token requestor computer of claim 31 and the token requestor computer of claim 43. 
Chia-Balasubramanian does not specifically disclose a payment token/payment account comprising a sixteen digit number.
However, Spector discloses wherein the payment token/account is a sixteen digit number. (see Spector col 4, lines 61-65: a payment token in the form of a 16 digit number; payment token tied to multiple user payment mechanisms)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chia-Balasubramanian for a payment token/account comprising a sixteen digit number as taught by Spector.  One of ordinary skill in the art would have been motivated to employ the teachings of Spector for the benefits achieved from a system that enables flexibility in the token mechanism by allowing the token to exist in many different forms.  (see Spector col 4, lines 57-65)   

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CJ/
February 16, 2021          
/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436